Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 1 of 13                        PageID #: 109




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

CARLOS ALMODOVAR,                              )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Case No. 1:19-cv-00166-LEW
                                               )
ROBERT WILKIE, SECRETARY,                      )
UNITED STATES DEPARTMENT                       )
OF VETERANS AFFAIRS,                           )
                                               )
               Defendant.                      )

                                             ANSWER

       Defendant, Robert Wilkie, Secretary of the U.S. Department of Veterans Affairs, by and

through undersigned counsel, hereby answers the Complaint (ECF No. 1, Oct. 3, 2018) brought

by Plaintiff Carlos Almodovar as follows:

                            SPECIFIC DENIALS AND RESPONSES

       The Headings and Counts in the Complaint set forth Plaintiff’s characterization of the

action, claims for legal relief, and/or legal conclusions, not allegations of fact requiring a

response, and are otherwise denied by Defendant to the extent deemed necessary. Answering

specifically each numbered paragraph of the Complaint, and using the same numbering

contained therein, Defendant pleads as follows pursuant to Federal Rule of Civil Procedure 8(b):

       1.      Paragraph 1 contains Plaintiff’s characterization of the action, claims for legal

relief, and/or legal conclusions, not allegations of fact, as to which no response is required and

which Defendant otherwise denies to the extent deemed necessary.

       2.      Paragraph 2 contains conclusions of law, jurisdiction, and/or venue, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

                                                   1
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 2 of 13                     PageID #: 110




       3.      Paragraph 3 contains conclusions of law, jurisdiction, and/or venue, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       4.      Defendant denies Paragraph 4 on the basis of the Court’s April 17, 2019, Order

(ECF No. 7, Saylor, D.J.).

       5.      Paragraph 5 contains conclusions of law, not allegations of fact, as to which no

response is required and which Defendant otherwise denies to the extent deemed necessary.

       6.      Paragraph 6 contains conclusions of law, not allegations of fact, as to which no

response is required and which Defendant otherwise denies to the extent deemed necessary.

       7.      Defendant denies the allegations comprising Paragraph 7 as inaccurate on the

basis of Plaintiff’s formal EEO Complaint, VA Form 4939, which shows that he contacted an

EEO counselor on February 8, 2016 rather than March 15, 2016, and that March 15, 2016 was

instead the date on which Plaintiff, by and through counsel, filed his formal EEO Complaint with

the U.S. Department of Veterans Affairs’ Office of Resolution Management via facsimile.

Pursuant to Federal Rule of Civil Procedure 10(c), Defendant appends hereto as Attachment 1 a

redacted copy of the referenced formal EEO complaint, which is fairly incorporated by reference

in Plaintiff’s Complaint, susceptible to judicial notice, and authentic.

       8.      The Complaint does not contain a Paragraph 8.

       9.      Defendant denies the allegations comprising Paragraph 9 as inaccurate on the

basis of Plaintiff’s formal EEO Complaint, VA Form 4939, which shows that March 15, 2016,

rather than April 8, 2016, was the date on which Plaintiff, by and through counsel, filed his

formal EEO Complaint with the U.S. Department of Veterans Affairs’ Office of Resolution

Management via facsimile in Case No. 200H-0402-2016102073.



                                                  2
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 3 of 13                         PageID #: 111




       10.     Defendant denies the allegations comprising Paragraph 10 as inaccurate,

unsupported, and/or incomplete. Defendant further clarifies that on December 5, 2016, Plaintiff

received the results of the U.S. Department of Veterans Affairs’ Office of Resolution

Management Investigative Report in Case No. 200H-0402-2016102073, rather than a “Final

Agency Decision,” and that Plaintiff did not request a Final Agency Decision.

       11.     Defendant denies the allegations comprising Paragraph 11 as inaccurate,

unsupported, and/or incomplete. Defendant further clarifies that Plaintiff did not file “an appeal”

with the Equal Employment Opportunity Commission, but instead on January 5, 2017, filed a

Request for Hearing that was assigned EEOC Case No. 520-2017-00248X.

       12.     Defendant denies the allegations comprising Paragraph 12 as inaccurate,

unsupported, and/or incomplete. Defendant further clarifies that the Equal Employment

Opportunity Commission has not made a final decision in EEOC Case No. 520-2017-00248X

because Plaintiff filed the instant federal court action prior to a final hearing being held in his

administrative matter.

       13.     Defendant admits Paragraph 13 only to the extent that the Equal Employment

Opportunity Commission conducted a pre-hearing conference in EEOC Case No. 520-2017-

00248X on August 22, 2018, and assigned a hearing date of January 23, 2019, but otherwise

denies the remainder of the allegations comprising Paragraph 13 as inaccurate, unsupported,

and/or incomplete.

       14.     Defendant lacks sufficient knowledge or information to admit or deny the

allegations comprising Paragraph 14 and on that basis denies the same.

       15.     Paragraph 15 contains conclusions of law, not allegations of fact, as to which no

response is required and which Defendant otherwise denies to the extent deemed necessary.



                                                   3
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 4 of 13                     PageID #: 112




       16.     Defendant admits that the U.S. Department of Veterans Affairs is headquartered

at 810 Vermont Avenue, N.W., Washington, DC 20420 and that Robert Wilkie is the Secretary

of the U.S. Department of Veterans Affairs sued here as Defendant in his official capacity, but

otherwise denies the remainder of the allegations comprising Paragraph 16 as containing

conclusions of law, not allegations of fact, as to which no response is required and which

Defendant otherwise denies to the extent deemed necessary.

       17.     Defendant admits that the U.S. Department of Veterans Affairs employs more

than twenty employees, but otherwise denies the remainder of the allegations comprising

Paragraph 17 as containing conclusions of law, not allegations of fact, as to which no response is

required and which Defendant otherwise denies to the extent deemed necessary.

       18.     Paragraph 18 contains conclusions of law, not allegations of fact, as to which no

response is required and which Defendant otherwise denies to the extent deemed necessary.

       19.     Defendant admits that Plaintiff is employed as a Diagnostic Radiologic

Technologist by U.S. Department of Veterans Affairs at the Togus VAMC in Augusta, Maine,

but otherwise denies the remainder of the allegations comprising Paragraph 19 as containing

conclusions of law, not allegations of fact, as to which no response is required and which

Defendant otherwise denies to the extent deemed necessary.

       20.     Defendant denies the allegations comprising Paragraph 20 as inaccurate,

unsupported, and/or incomplete.

       21.     Defendant admits Paragraph 21 only to the extent that Plaintiff participated in

other EEO matters prior to initiating Case No. 200H-0402-2016102073 with the U.S.

Department of Veterans Affairs’ Office of Resolution Management, but otherwise denies the

remainder of the allegations comprising Paragraph 21 as inaccurate, unsupported, and/or



                                                4
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 5 of 13                     PageID #: 113




incomplete, and additionally as containing conclusions of law, not allegations of fact, as to which

no response is required and which Defendant otherwise denies to the extent deemed necessary.

       22.     Defendant denies the allegations comprising Paragraph 22 as inaccurate,

unsupported, and/or incomplete.

       23.     Defendant denies the allegations comprising Paragraph 23 as inaccurate,

unsupported, and/or incomplete.

       24.     Defendant denies the allegations comprising Paragraph 24 as inaccurate,

unsupported, and/or incomplete.

       25.     Defendant denies the allegations comprising Paragraph 25 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       26.     Defendant denies the allegations comprising Paragraph 26 as inaccurate,

unsupported, and/or incomplete.

       27.     Defendant denies the allegations comprising Paragraph 27 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       28.     Defendant admits Paragraph 28 only to the extent that Plaintiff participated in

other EEO matters prior to initiating Case No. 200H-0402-2016102073 with the U.S.

Department of Veterans Affairs’ Office of Resolution Management, but otherwise denies the

remainder of the allegations comprising Paragraph 28 as inaccurate, unsupported, and/or




                                                5
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 6 of 13                      PageID #: 114




incomplete, and additionally as containing conclusions of law, not allegations of fact, as to which

no response is required and which Defendant otherwise denies to the extent deemed necessary.

       29.     Defendant denies the allegations comprising Paragraph 29 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       30.     Defendant denies the allegations comprising Paragraph 30 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       31.     With respect to Paragraph 31, Defendant reasserts and incorporates by reference

all prior answers and responses herein made to the Complaint.

       32.     Defendant denies the allegations comprising Paragraph 32 as inaccurate,

unsupported, and/or incomplete.

       33.     Defendant admits Paragraph 33 only to the extent that Plaintiff was informed that

he was not selected for the position of Supervisory Diagnostic Radiologist Technologist (not

“Lead Radiological Technician”) on January 22, 2016, but otherwise denies the remainder of the

allegations comprising Paragraph 33 as inaccurate, unsupported, and/or incomplete, and

additionally as containing conclusions of law, not allegations of fact, as to which no response is

required and which Defendant otherwise denies to the extent deemed necessary.

       34.     Defendant denies the allegations comprising Paragraph 34 as inaccurate,

unsupported, and/or incomplete.




                                                 6
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 7 of 13                     PageID #: 115




       35.     Defendant denies the allegations comprising Paragraph 35 as inaccurate,

unsupported, and/or incomplete.

       36.     Defendant denies the allegations comprising Paragraph 36 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       37.     With respect to Paragraph 37, Defendant reasserts and incorporates by reference

all prior answers and responses herein made to the Complaint.

       38.     Defendant admits Paragraph 38 only to the extent that Plaintiff participated in

other EEO matters prior to initiating Case No. 200H-0402-2016102073 with the U.S.

Department of Veterans Affairs’ Office of Resolution Management, but otherwise denies the

remainder of the allegations comprising Paragraph 38 as inaccurate, unsupported, and/or

incomplete, and additionally as containing conclusions of law, not allegations of fact, as to which

no response is required and which Defendant otherwise denies to the extent deemed necessary.

       39.     Defendant denies the allegations comprising Paragraph 39 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       40.     Defendant denies the allegations comprising Paragraph 40 as inaccurate,

unsupported, and/or incomplete.

       41.     Defendant denies the allegations comprising Paragraph 41 as inaccurate,

unsupported, and/or incomplete.




                                                7
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 8 of 13                   PageID #: 116




       42.    Defendant denies the allegations comprising Paragraph 42 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       43.    With respect to Paragraph 43, Defendant reasserts and incorporates by reference

all prior answers and responses herein made to the Complaint.

       44.    Defendant denies the allegations comprising Paragraph 44 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       45.    Defendant denies the allegations comprising Paragraph 45 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.

       46.    Defendant denies the allegations comprising Paragraph 46 as inaccurate,

unsupported, and/or incomplete.

       47.    With respect to Paragraph 47, Defendant reasserts and incorporates by reference

all prior answers and responses herein made to the Complaint.

       48.    Defendant denies the allegations comprising Paragraph 48 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.




                                                8
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 9 of 13                     PageID #: 117




       49.     Defendant denies the allegations comprising Paragraph 49 as inaccurate,

unsupported, and/or incomplete.

       50.     Defendant denies the allegations comprising Paragraph 50 as inaccurate,

unsupported, and/or incomplete.

       51.     With respect to Paragraph 51, Defendant reasserts and incorporates by reference

all prior answers and responses herein made to the Complaint.

       52.     Defendant admits Paragraph 52 only to the extent that Plaintiff is a male, but

otherwise denies the remainder of the allegations comprising Paragraph 52 as containing

conclusions of law, not allegations of fact, as to which no response is required and which

Defendant otherwise denies to the extent deemed necessary.

       53.     Defendant denies the allegations comprising Paragraph 53 as inaccurate,

unsupported, and/or incomplete.

       54.     Defendant lacks sufficient knowledge or information to admit or deny the

allegations comprising Paragraph 54 and on that basis denies the same.

       55.     Defendant lacks sufficient knowledge or information to admit or deny the

allegations comprising Paragraph 55 and on that basis denies the same.

       56.     Defendant denies the allegations comprising Paragraph 56 as inaccurate,

unsupported, and/or incomplete.

       57.     The Complaint does not contain a Paragraph 57.

       58.     Defendant denies the allegations comprising Paragraph 58 as inaccurate,

unsupported, and/or incomplete, and additionally as containing conclusions of law, not

allegations of fact, as to which no response is required and which Defendant otherwise denies to

the extent deemed necessary.



                                                9
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 10 of 13                       PageID #: 118




        Plaintiff’s “WHEREFORE” statements and prayers for relief do not contain allegations

of fact requiring a response. Defendant otherwise denies the same to the extent deemed

necessary.

                                        GENERAL DENIAL

        Except to the extent expressly admitted above, Defendant denies each and every

allegation of Plaintiff’s Complaint.

                      AFFIRMATIVE DEFENSES AND OBJECTIONS

        Defendant hereby asserts the following Affirmative Defenses in this case pursuant to

Federal Rule of Civil Procedure 8(c):

        A.     The Complaint fails to state a claim upon which relief can be granted pursuant to

Federal Rule of Civil Procedure 12(b)(6).

        B.     Plaintiff has failed to exhaust his administrative remedies with the agency and

EEOC.

        C.     Plaintiff has failed to fully and in good faith exhaust the administrative complaint

review process with the agency and EEOC

        D.     Plaintiff has not timely presented his allegations to the agency such that his claims

should be dismissed as barred by the applicable statute(s) of limitations.

        E.     Plaintiff has failed to mitigate any damages claimed in this action.

        F.     Any employment actions taken by Defendant concerning Plaintiff were taken for

legitimate, non-discriminatory reasons.

        G.     There was no discriminatory animus against Plaintiff in connection with any

employment actions taken by Defendant concerning Plaintiff.

        H.     No adverse employment action was taken against Plaintiff.



                                                10
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 11 of 13                       PageID #: 119




        I.      Defendant is not be liable pursuant to Faragher v. City of Boca Raton, 524 U.S.

775 (1998) and Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998).

        J.      All prior resolutions of disputes by Plaintiff with Defendant constitutes an accord

and satisfaction that precludes the instant litigation and/or any discrete claim comprising the

instant litigation.

        K.      Plaintiff’s remedies are limited by 42 U.S.C. § 2000e-16, incorporating 42 U.S.C.

§ 2000e-5.

        L.      To the extent Plaintiff attempts to assert a claim for failure to reasonably

accommodate and such claim survives, the agency’s conduct was job-related and consistent with

business necessity within the scope of the defense provided in 42 U.S.C. § 12113(a).

        M.      To the extent Plaintiff attempts to assert a claim for failure to reasonably

accommodate and such claim survives, any such accommodation would impose an undue

hardship on the operation of the agency’s business pursuant to 42 U.S.C. § 12112(b)(5)(A).

        N.      To the extent Plaintiff attempts to assert a claim for failure to reasonably

accommodate and such claim survives, the agency engaged in good faith efforts pursuant to 42

U.S.C. § 1981a(a)(3).

        O.      Plaintiff has waived his claims against Defendant.

        P.      Plaintiff has released his claims against Defendant.

        Q.      Plaintiff is equitably estopped from asserting claims against Defendant.

        R.      Plaintiff is barred by the equitable doctrine of laches from asserting claims against

Defendant.

        S.      Plaintiff is not entitled to punitive damages.




                                                  11
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 12 of 13                  PageID #: 120




       WHEREFORE, Defendant requests pursuant to his Answer and Affirmative Defenses

that the Court dismiss the Complaint, enter judgment for Defendant, and grant any other such

relief as the Court deems proper.


Dated: June 5, 2019                                Respectfully submitted
       Portland, Maine

                                                   HALSEY B. FRANK
                                                   United States Attorney


                                                   /s/ Andrew K. Lizotte
                                                   Andrew K. Lizotte
                                                   Assistant U.S. Attorney
                                                   100 Middle Street
                                                   East Tower, 6th Floor
                                                   Portland, ME 04101
                                                   (207) 771-3246
                                                   Andrew.Lizotte@usdoj.gov




                                              12
Case 1:19-cv-00166-LEW Document 21 Filed 06/05/19 Page 13 of 13                     PageID #: 121




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 5, 2019, I electronically filed the foregoing using the
CM/ECF system, which will send electronic notifications of such filing(s) to all counsel of
record.



                                                     Halsey B. Frank
                                                     United States Attorney


                                                     /s/ Andrew K. Lizotte
                                                     Andrew K. Lizotte
                                                     Assistant U.S. Attorney
                                                     100 Middle Street
                                                     East Tower, 6th Floor
                                                     Portland, ME 04101
                                                     (207) 771-3246
                                                     Andrew.Lizotte@usdoj.gov




                                                13
